THE THIRTEENTH COURT OF APPEALS

                                    13-18-00085-CV


                                 The State of Texas
                                          v.
                      Harold Eimers Smith and Ignacio Puente Jr.


                                    On appeal from the
                     444th District Court of Cameron County, Texas
                           Trial Cause No. 2017-DCL-4017-H


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are taxed against

appellant and it is ordered to pay all costs of the appeal from which it is not exempt by

statute.

       We further order this decision certified below for observance.

March 8, 2018